United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-2734
                                   ___________

Bruce Kelley,                           *
                                       *
            Plaintiff /Appellant,       *
                                       *
                                       *
                                       * Appeal from the United States
[NSP/Xcel] Pension Plan, Northern      * District Court for the
States Power Company, now known as * District of Minnesota.
Xcel Energy, Inc.; International       *
Brotherhood of Electrical Workers,     *      [UNPUBLISHED]
AFL-CIO, Local 23,                     *
                                       *
            Defendants/Appellees.      *
                                  ___________

                             Submitted: January 11, 2007
                                 Filed: January 24, 2007
                                 ____________

Before MURPHY, HANSEN, and SMITH, Circuit Judges.
                          ____________

PER CURIAM.

      Bruce Kelley appeals from the district court's dismissal of this hybrid action
under § 301 of the Labor-Management Relations Act (LMRA). Mr. Kelley sued his
former employer, Northern States Power Company n/k/a Xcel Energy and the
[NSP/Xcel] Pension Plan, alleging among other things that they failed to pay the
amount due under his disability/retirement plan in violation of the Employee
Retirement Income Security Act (ERISA), 29 U.S.C. §§ 1001-1461 (2006). He also
brought claims against the IBEW Local No. 23, his former union that refused to
proceed to arbitration with his grievance, alleging that it breached its duty of fair
representation and discriminated against him on the basis of his disability in violation
of the Americans with Disabilities Act (ADA), 42 U.S.C. §§ 12101-12213 (2006), and
the Minnesota Human Rights Act (MHRA), Minn. Stat. §§ 363A.01-.41 (2004).

       The district court1 granted summary judgment in favor of the defendants on all
claims, finding that Mr. Kelley presented no evidence that would allow a reasonable
fact finder to conclude that the union's handling of his grievance was arbitrary,
discriminatory, or in bad faith, see Martin v. Am. Airlines, Inc., 390 F.3d 601, 606
(8th Cir. 2004), or that the union discriminated against him on the basis of his
disability. Having found no breach of duty by the union, the court also dismissed his
ERISA claims against his employer in accordance with Waldron v. Boeing Co., 388
F.3d 591, 594 (8th Cir. 2004). We find no error in the district court's decision, but we
decline appellees' request to remand for an award of attorney fees for the filing of a
frivolous lawsuit.

      The judgment of the district court is accordingly affirmed pursuant to Eighth
Circuit Rule 47(B).
                     ______________________________




      1
      The Honorable Joan N. Ericksen, United States District Judge for the District
of Minnesota.

                                          -2-